1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   I. PEREZ, a minor, by and through his               Case No.: 16cv01911 JAH-MDD
     Guardian ad Litem, Israel Perez; and
12
     NORMA PEREZ,                                        ORDER DENYING PLAINTIFFS’
13                                      Plaintiff,       MOTION TO AMEND CLAIM AS
                                                         MOOT [Doc. No. 81]
14   v.
15
     UNITED STATES OF AMERICA, et. al.,
16                                   Defendant.
17
18
19         Pending before the Court is Plaintiffs’ motion to amend I. Perez’s SF-95 claim form.
20   Plaintiffs maintain, prior to filing the instant lawsuit, I. Perez timely presented his
21   Government Tort Claim/SF-95 to the United States which included an estimate of his future
22   medical and care expenses at $20 million. They contend evidence presented at trial sets
23   his future medical and care needs potentially in excess of $20 million. Plaintiffs maintain
24   I. Perez could not possibly have known at the time he filed his claim that his treating
25   pediatric neurologist would diagnose a lifelong seizure disorder and put him back on
26   seizure medication after taking him off seizure medications and telling his mother that he
27   was not having seizures. Plaintiffs further maintain I. Perez could not possibly have known
28   that the level of care he would require all his life would be higher than anticipated, and

                                                     1
                                                                               16cv01911 JAH-MDD
1    therefore substantially more expensive. They argue the addition of the ongoing need for
2    seizure medication/management and gastrostomy tube feedings proved to be significant
3    newly discovered issues because they would elevate the skill level and cost of the attendant
4    care I. Perez requires. They seek an order permitting I. Perez to amend the SF-95 claim to
5    include and/or order that damages in excess of his SF-95 claim be allowed for, future
6    medical and care expenses in an amount up to and including $30,769,862, present value.
7          In opposition, Defendant argues Plaintiffs’ request is unnecessary and moot.
8    Defendant contends Plaintiffs submitted a personal injury claim on behalf of I. Perez in the
9    amount of $47,000,000 which consisted of $2,000,000 for past medical care; $20,000,000
10   for future medical care; $5,000,000 for loss of earnings capacity; $10,000,000 for past pain
11   and suffering; and $10,000,000 for future pain and suffering. Therefore, Defendant
12   contends, the claim placed the United States on notice that I. Perez claims up to
13   $47,000,000 for personal injury. Defendant argues, by operation of section 2675(b), I.
14   Perez may recover no more than $47,000,000 in this action and need not separately itemize
15   damages. Defendant further argues Plaintiffs do not present evidence of, and do not seek
16   damages in excess of their administrative claim for personal injuries to I. Perez and,
17   therefore, fail to show newly discovered evidence or intervening facts justifying relief
18   under section 2675(b).
19         Plaintiffs did not file a reply and therefore, did not address Defendant’s argument
20   that the motion is moot.
21         Pursuant to 28 U.S.C. section 2675(b) an
22   Action under this section shall not be instituted for any sum in excess of the amount of the
     claim presented to the federal agency, except where the increased amount is based upon
23
     newly discovered evidence not reasonably discoverable at the time of presenting the claim
24   to the federal agency, or upon allegation and proof of intervening facts, relating to the
     amount of the claim.
25
26         In the Ninth Circuit, the minimum notice requirement of section 2675 “is satisfied
27   by (1) a written statement sufficiently describing the injury to enable the agency to begin
28   its own investigations and (2) a sum certain damages claim.” Burns v. United States, 764

                                                  2
                                                                                16cv01911 JAH-MDD
1    F.3d 722, 724 (9th Cir. 1985) (citing Warren v. United States Department of the Interior
2    Bureau of Land Management, 724 F.2d 776 (9th Cir.1984); Avila v. Immigration and
3    Naturalization Service, 731 F.2d 616, 619 (9th Cir.1984); Adams v. United States, 615
4    F.2d 284, 289 (5th Cir.1980)).
5          The Court agrees with Defendant that the United States was put on notice of a claim
6    for I. Perez in the amount of $47 million and increasing the future medical and care needs
7    amount to $30,769,862 does not exceed the claim amount. Accordingly. IT IS HEREBY
8    ORDERED Plaintiffs’ motion to amend I. Perez’s claim is DENIED as moot.
9    DATED: March 16, 2020
10
                                                 _________________________________
11                                               JOHN A. HOUSTON
                                                 United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                              16cv01911 JAH-MDD
